Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 8 – 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 9, filed 3/25/2021, with respect to claims 15 and 21 have been fully considered and are accepted.  The rejection of claims 15 – 25, 27 of office action 1/25/2021 has been withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0099048 A1 to Miura et al. (hereinafter “Miura”) in view of U.S. Patent No. 7,945,414 B2 Negase et. al. (hereinafter “Negase”).

Regarding Claim 8, Miura teaches a computer-implemented method for determining leakage in a fluid supply line assembly (see abstract describing fluid leakage detection method comprising a controller), the method implemented using a controller coupled to a memory device (see controller 110, Fig. 1 comprising CPU, ROM, RAM as described at paragraph [0059]), the method comprising: 

opening (see paragraphs [0067], [0084] describing opening of the inlet valve 211, see also Fig. 6 illustrating the inlet valve being open at a timing Se2) a source isolation valve (source isolation valve can be considered as the inlet valve 211, Fig. 1 as it provides pressurized fluid into the fluid supply line 207) to the fluid supply line assembly (207); 
pressurizing the fluid supply line assembly (207) with a pressurized fluid through the open source isolation valve (inlet valve 211) so that all ducts of the fluid supply line (207) between the load isolation valve (outlet valve 206) and the source isolation valve (inlet valve 211) are filled with the pressurized fluid (see paragraph [0085] describing “keeping the pressure within the pipe 207 upstream of the outlet valve 206 high”, thus reading on the invention as claimed); 
closing the source isolation valve (inlet valve 211 being closed at step Se3 in Fig. 3) to trap the pressurized fluid (the pressurized fluid that has been introduced from the tank 2 to the fluid supply line 207 is trapped since both the inlet valve and the outlet valves are closed, see Fig. 6 showing pressure in pipe 207 being high at Se3) in all of 
monitoring, via pressure signals received from a pressure sensor (see pressure sensor 210, Fig. 1), a pressure of the pressurized fluid (see Fig. 3 describing the steps of detecting pressure change of the respective region) within the ducts of the fluid supply line assembly (207) between the source isolation valve (211) and the load isolation valve (206); and 
determining a leakage from the fluid supply line assembly based on the pressure of the pressurized fluid in the fluid supply line assembly (see Fig. 3 illustrating detecting leakage in the respective region of the fluid supply line assembly by detecting pressure changes, see also corresponding paragraphs describing leakage detections being performed by the method).  
Even though Miura teaches detection of leakage of a fluid flowing in a system including a fluid passage and a plurality of valves as described at paragraphs [0008], [0009] and illustrated as a fuel cell system 100 at Fig. 1, Miura does not explicitly teach the load isolation valve as being a pressure regulating shutoff valve of a gas turbine engine for an aircraft and the source isolation valve as being a bleed valve of the gas turbine engine.  However, Miura at paragraphs [0012], [0013] and [0032] describes that the invention is not limited to the fuel cell but can comprise various types of apparatus and the fluid may be any type of fluid as long as it flows through the fluid passage including that of a combustion device.  Therefore, depending on user’s need, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the leakage detection method of Miura in a variety of 
Even though Miura teaches monitoring via pressure signals received from a sensor as indicated above, Miura does not explicitly teach monitoring temperature signals received from a temperature sensor.
Negase, in the field of detecting abnormality in fluid supply lines, teaches monitoring, via pressure signals received from a pressure sensor (see P1, S21, Fig. 2, see also pressure detectors 6, 27, Fig. 14b, see Col. 5, lines 38 – 47) and temperature signals received from a temperature sensor (7, Figs. 14a, 14b and Col. 5, lines 52 – 53).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature sensor of Negase into Miura in order to improve accuracy of the leak detection system.  
Miura in view of Negase do not explicitly teach the load isolation valve and the source isolation valve as being a pressure regulating shutoff valve and a bleed valve, respectively.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a pressure regulating shutoff valve and a bleed valve, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 9, Miura in view of Negase as modified above teaches correcting (see temperature correction circuit 19 Fig. 14, of Negase) the pressure signals received Negase) using the temperature signals received from the temperature sensor (7, Figs. 14a, 14b of Negase) positioned along the fluid supply line assembly (see line between valves 2 and 9, Figs. 14a,b of Negase) between the source isolation valve (see 2, Figs. 14a, b of Negase) and the load isolation valve (see 9, Figs. 14a, b of Negase).

Regarding Claim 10, Miura as modified above teaches wherein opening the source isolation valve (211) to the fluid supply line assembly (207) comprises opening the source isolation valve (211) to the fluid supply line assembly after the pressurized fluid from the source isolation valve is within a predetermined pressure range (see paragraph [0061] describing “An adjustment section 111 controls valve opening/closing operation of the outlet valve 206 and the inlet valve 211, and operation of the power generation system 120. The adjustment section 111 adjusts the hydrogen pressure within the pipes 205, 207 to a predetermined pressure such that the outlet valve and the inlet 206, 211 are closed”, thus reading on the invention as claimed).

Regarding Claim 11, Miura in view of Negase as modified above teaches wherein the pressure sensor (see 210, Fig. 1 of Miura and/or 6, 27, Figs. 14a, 14b of Negase) and the temperature sensor (7, Figs. 14a, 14b of Negase) are positioned along the fluid supply line assembly between the source isolation valve (211, Fig. 1 of Miura and/or 2, Figs. 14a, b of Negase) and the load isolation valve (206, Fig. 1 of Miura and/or 9, Figs. 14a, b of Negase).

Regarding Claim 12, Miura as modified above teaches the source isolation valve is configured to selectively provide a bleed from a compressor (see paragraph [0056] of Miura and hydrogen tank 240 which can be considered as a compressor as the tank stores high pressure hydrogen which is being supplied to the piping 207 via the source valve 211).

Regarding Claim 13, Miura as modified above teaches indicating a leakage event when the pressurized fluid trapped in the fluid supply line assembly decreases below a predetermined threshold range for greater than a predetermined period of time (see timing charts at Figs. 4 and 6 of Miura indicating predetermined times from Sc3 – Sc5 of Fig. 4 and Se6 – Se7 of Fig. 6 that shows the leakage events during the trapped time and comparing against a predetermined range).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Negase and further in view of  U.S. Patent Application No. 2004/0200460 A1 to Mitani et al. (hereinafter “Mitani”).

Regarding Claim 14, Miura in view of Negase teaches the claimed invention except for starting a gas turbine engine having the fluid supply line assembly; idling the gas turbine engine, and wherein the method is performed during idling the gas turbine engine.  
Mitani, in the field of detecting gas leaks, starting a gas turbine engine having the fluid supply line assembly; idling the gas turbine engine, and wherein the method is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method during idling of the combustion engine of Mitani into Miura in view of Negase in order to accurately determine leaks in vehicles internal combustion engines.

Allowable Subject Matter
Claims 15 – 25, 27 are allowed over the prior art of records.
Regarding Claims 15 and 21, the prior arts of record do not explicitly teach “a first pressure sensor positioned upstream of the source isolation valve and configured to measure a pressure of the flow of pressurized fluid flowing into said fluid supply line from said compressor; and a second pressure sensor positioned along the fluid supply line and upstream of the source isolation valve, the second pressure sensor configured to measure a pressure of the flow of pressurized fluid flowing along the fluid supply line…” (see for arrangement of the first and second pressure sensors at Fig. 3),  “generate a flow signal indicative of the flow of pressurized fluid entering the fluid supply line from said compressor based at least in part on the pressure signal received from the first pressure sensor and the pressure signal received from the second pressure sensor” and after a predetermined interval, determine a leakage of pressurized fluid from said fluid supply line based at least in part on the flow signal” (see for instance paragraph [0004] of the specification and arrangement at Fig. 3, in combination with the remaining limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See previously submitted PTO-892 forms see also PTO-892 form accompanying this office action which includes the following references:
Bewick (U.S. 10,487,749 B2) teaches method of detecting a fault of gas turbine engines including measuring a pressure difference between gas supplying ducts and determining a fault based on the measured pressure difference and the comparison.
Kato et al. (U.S. 5,852,929) teaches failure detection system that detects a failure occurring in an exhaust air supply system of an internal combustion engine comprising pressure sensor for detecting pressure in a conduit and valves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARRIT EYASSU/Primary Examiner, Art Unit 2861